DETAILED ACTION
This Office Action is in response to the amendment filed on 06/16/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed on 06/16/2022 has been entered.  
Claims 1 and 10 have been amended.  Claims 1-20 are pending in the application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-8, 10, and 17-18 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 9-11, and 19-20 of co-pending Application No. 17/138,057 in view of Fishman (US 2018/0294052 A1) and Herron et al. (US 2006/0063999 A1 hereinafter Herron). 

In the table below, the left side contains claims 1 and 7-8 in the instant application while the right side contains claims 11 and 19-20 of co-pending application No. 17/138,057:
17/138,342 (Instant application)
Co-pending Application - 17/138,057
(Claim 1) 1. A method for displaying on a radiotherapy console, the method comprising: presenting, by a server, a first page of a first graphical user interface on the radiotherapy console associated with a radiotherapy machine in a treatment room, wherein the first graphical user interface contains a plurality of pages, each page corresponding to a stage of a set of stages for treatment implemented by the radiotherapy machine each stage having one or more tasks to be performed, and the first page corresponds to a first stage of the set of stages, wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied; and transitioning, by the server, the first page of the first graphical user interface to a second page of the first graphical user interface corresponding to a second stage responsive to an input of a user interacting with a second graphical interface presented on a display in the treatment room indicating that at least a predetermined portion of tasks associated with the first stage has been satisfied.
(Claim 11) A method comprising: displaying, by a server, a first graphical user interface on a first display;displaying, by the server, a second graphical user interface on a second display; presenting, by the server, the first graphical user interface for display on the first display, wherein the first graphical user interface contains one or more pages corresponding to one or more stages of a radiotherapy treatment, each stage containing one or more tasks to be executed for the radiotherapy treatment of a patient, and wherein the server transitions from a first page of the one or more pages representing a first stage and displaying at least one task for the first stage to a second page of the one or more pages representing a second stage responsive to an indication that at least a predetermined portion of the at least one task displayed on the first page has been satisfied.
(Claim 7) The method of claim 1, wherein at least one page of the first graphical user interface displays a graphical indicator associated with adjusting a configuration of the radiotherapy machine.
(Claim 20) The method of claim 11, wherein the page comprises a graphical indicator associated with an attribute of a radiotherapy machine.
(Claim 8) The method of claim 1, wherein at least one page of the first graphical user interface displays a graphical indicator associated with aligning a patient.
(Claim 19) The method of claim 11, wherein the page comprises a graphical indicator associated with alignment data of the patient.



In the same field of endeavor, Fishman teaches wherein first graphical user interface on the radiotherapy console associated with a radiotherapy machine in a treatment room and a second graphical interface presented on a display in the treatment room ([0065]-[0066] an ultrasound guided radio therapy treatment and diagnostic system shown in fig. 2; the system include a base unit with various components connected; components can  radiotherapy treatment device 220; a monitor 200 mounted to the base unit for a user interface (i.e., second user interface on a display in treatment room); [0071] system connected to another computer 212 or use interface for remote operation of the radiotherapy treatment device (i.e., first graphical user interface on the radiotherapy console associated with a radiotherapy machine in a treatment room)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein first graphical user interface on the radiotherapy console associated with a radiotherapy machine in a treatment room and a second graphical interface presented on a display in the treatment room, as suggested in Fishman.  Doing so would be desirable because it would increase the efficiency of, decrease the cost of, and decrease the time needed for patient treatment (Fishman [0187]).  

In the same field of endeavor, Herron teaches wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied ([0035] the facility displays the UI in accordance with a “wizard” paradigm, in which the user is directed through a sequence of steps by displaying a corresponding sequence of screens, and tracking the user's progress through the sequence in a clear and consistent manner; one or more steps or states (i.e., tasks) collectively make up a “task” that is part of the sequence (i.e., stage);  the facility ensures that each step of a sequence is performed before the user can advance to the next step (i.e., tasks of a stage is satisfied); (see Abstract)  the facility displays the user interface in a first state that corresponds to a first process task in an ordered sequence of process tasks (i.e., pre-determined progression of a set of stages); each time the process task to which the displayed state of the user interface corresponds is completed, the facility redisplays the user interface in a state corresponding to a process task following the process task to which the displayed state of the user interface corresponds (i.e., stage of the set of stages reached when tasks of a previous stage is completed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied, as suggested in Herron.  Doing so would be desirable because it would provide information to assist the attendants/ radiation therapists in their tasks in a manner that is clear and easy to understand (Herron [0005]).  

Claims 10 and 17-18 of the instant application are system claims similar to the method claims 1 and 7-8 of the instant application and recite similar limitations as Claims 1, 10, and 9 respectively of co-pending application 17/138,057 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al. (US 2019/0054320 A1 hereinafter Owens) in view of Fishman (US 2018/0294052 A1), further in view of Herron et al. (US 2006/0063999 A1 hereinafter Herron).

Regarding Claim 1, Owens teaches a method for displaying on a radiotherapy console ([0033] monitoring the radiation delivery during a radiotherapy treatment session and generating a graphical representation of radiation delivery and displayed to the operator; [0075] radiotherapy system comprises a display device that allow an operator to view graphical representations), the method comprising: 
presenting, by a server, a first page of a first graphical user interface on the radiotherapy console associated with a radiotherapy machine in a treatment room ([0037] controller in communication with the imaging system and the radiation treatment system, and communication interface; the imaging system and the radiation treatment system located in the same facility or building, and/or the same room or bunker, and/or may be mounted on the same chassis or gantry; [0039] the controller in communication with a display via communication interface to project the graphical representations to the operator; [0069] controller  implemented with computing systems including server; [0074] user interface receive data from server, wherein the first graphical user interface contains a plurality of pages, each page corresponding to a stage of a set of stages for treatment implemented by the radiotherapy machine, and the first page corresponds to a first stage of a set of stages ([0033] the graphics updated at pre-determined time points or control points during the session (i.e., set of stages); [0060]  fig. 4A depicts a 3-D bitmask or sinogram  where the per-slice delivery verification checkpoint displays the firing pattern combinations that are valid (e.g., in accordance with a treatment plan and/or segmented fluence plan) and invalid (e.g., not in accordance with a treatment plan and/or segmented fluence plan) in real-time; the 3-D bitmask or sinogram at time point t0 (i.e., first page corresponding to first stage) depicts the MLC leaves that may be open (i.e., acceptable for them to be open as specified according to a segmented fluence map) for multiple gantry firing positions across multiple patient platform positions; fig. 4B depicts a 3-D bitmask or sinogram at time point t1 depicts the MLC leaves that have been opened for radiation delivery at patient platform positions 1-3 as voxels shaded with a second pattern, e.g., light speckles - thus, containing plurality of pages corresponding to stages of treatment); and 
transitioning, by the server, the first page of the first graphical user interface to a second page of the first graphical user interface corresponding to a second stage responsive to an input of a user interacting with a graphical interface indicating that at least a predetermined portion of tasks associated with the first stage has been satisfied ([0039] the controller in communication with a display via communication interface to project the graphical representations to the operator; [0069] controller  implemented with computing systems including servers; [0033] the progress of radiation delivery during a treatment session relative to planned radiation delivery displayed to the operator, who may use this information to decide whether to continue radiation delivery, adjust certain parameters to help radiation delivery conform more closely to the planned radiation fluence and/or dose profile, and/or to pause or cease radiation delivery; the graphics updated in real-time, every 15 minutes or less, or at pre-determined time points or control points during the session - thus, transitioning to second stage responsive to user input indicating  a predetermined portion of tasks associated with the first stage has been satisfied (i.e., to continue delivery, to adjust certain parameters, or to pause/ cease)).  
Owens does not explicitly disclose wherein a second graphical interface presented on a display in the treatment room. However, Owens teaches that the radiotherapy system comprises a display ([0075]) and the imaging system and the radiation treatment system may be located in the same facility or building, and/or the same room or bunker, and/or may be mounted on the same chassis or gantry ([0037]), which implies that the display that is part of the radiotherapy system can be in the treatment room.
Alternatively, in the same field of endeavor, Fishman teaches wherein a second graphical interface presented on a display in the treatment room ([0065]-[0066] an ultrasound guided radio therapy treatment and diagnostic system shown in fig. 2; the system include a base unit with various components connected; components can  radiotherapy treatment device 220; a monitor 200 mounted to the base unit for a user interface (i.e., second user interface on a display in treatment room); [0071] system connected to another computer 212 or use interface for remote operation of the radiotherapy treatment device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a second graphical interface presented on a display in the treatment room, as suggested in Fishman into Owens.  Doing so would be desirable because it would increase the efficiency of, decrease the cost of, and decrease the time needed for patient treatment (Fishman [0187]).  
However, Owens and Fishman fail to expressly disclose wherein each stage having one or more tasks to be performed and wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied.
In the same field of endeavor, Herron teaches wherein each stage having one or more tasks to be performed ([0035] the facility displays the UI in accordance with a “wizard” paradigm, in which the user is directed through a sequence of steps by displaying a corresponding sequence of screens, and tracking the user's progress through the sequence in a clear and consistent manner; one or more steps or states (i.e., tasks) collectively make up a “task” that is part of the sequence (i.e., stage); [0049] fig. 9 shows a sample first display presented by the facility for the patient tracking system quality assurance task (i.e., a stage of the set of stages); it includes instructions 924 for positioning a quality assurance fixture on the patient table (i.e., tasks)) and wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied ([0035] tracking the user's progress through the sequence in a clear and consistent manner; one or more steps or states collectively make up a “task” that is part of the sequence; the facility ensures that each step of a sequence is performed before the user can advance to the next step (i.e., tasks of a stage is satisfied); (see Abstract)  the facility displays the user interface in a first state that corresponds to a first process task in an ordered sequence of process tasks (i.e., pre-determined progression of a set of stages); each time the process task to which the displayed state of the user interface corresponds is completed, the facility redisplays the user interface in a state corresponding to a process task following the process task to which the displayed state of the user interface corresponds (i.e., stage of the set of stages reached when tasks of a previous stage is completed)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein each stage having one or more tasks to be performed and wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied, as suggested in Herron into Owens and Fishman.  Doing so would be desirable because it would provide information to assist the attendants/ radiation therapists in their tasks in a manner that is clear and easy to understand (Herron [0005]).  

As to dependent Claim 2, Owens, Fishman, and Herron teach all the limitations of claim 1.  Owens further teaches wherein the first graphical user interface further comprises a status of the radiotherapy machine ([0033]  variety of graphics used to indicate the status of radiation delivery; [0067] checkpoint status or value of “WARNING” may prompt an operator to pause radiation delivery to check the functionality of certain of the radiotherapy system components).  

As to dependent Claim 3, Owens, Fishman, and Herron teach all the limitations of claim 1.  Fishman further teaches wherein the second graphical user interface is displayed on the radiotherapy machine ([0065]-[0066] an ultrasound guided radio therapy treatment and diagnostic system shown in fig. 2; the system includes a base unit with various components connected; components can  radiotherapy treatment device 220; a monitor 200 mounted to the base unit for a user interface).  

As to dependent Claim 7, Owens, Fishman, and Herron teach all the limitations of claim 1.  Owens further teaches wherein at least one page of the first graphical user interface displays a graphical indicator associated with adjusting a configuration of the radiotherapy machine ([0033] the progress of radiation delivery during a treatment session relative to planned radiation delivery displayed to the operator, who may use this information to decide whether to continue radiation delivery, adjust certain parameters to help radiation delivery conform more closely to the planned radiation fluence and/or dose profile - thus, displaying an indicator associated with adjusting a configuration of the radiotherapy machine).  

As to dependent Claim 8, Owens, Fishman, and Herron teach all the limitations of claim 1.  Fishman further teaches wherein at least one page of the first graphical user interface displays a graphical indicator associated with aligning a patient ([0068] the video-laser positioning system can also allow for remote control and operation of the treatment arm so that the treatment head can be positioned precisely while the user is remote; the treatment arm can be articulated and positioned to allow the treatment head to apply radiotherapy to a patient).  

As to dependent Claim 9, Owens, Fishman, and Herron teach all the limitations of claim 1.  Owens further teaches wherein when the server determines that the predetermined portion of tasks associated with first stage are satisfied, the first page is configured to receive an input from the user instructing the server to display the second stage on the second page ([0069] controller  implemented with computing systems including servers; [0074] user interface receive data from server; [0039] the controller in communication with a display via communication interface to project the graphical representations to the operator; the controller  receive imaging data and imaging component feedback from the imaging system 112, and transmit imaging commands (e.g., activation of any X-ray source, and/or activation of the image detectors or sensors, adjustments to detector gain and/or sensitivity levels, positioning of the imaging system relative to the patient and/or radiation treatment system, etc.) to the imaging system; the controller receive data from the various components of the radiation treatment system and transmit commands to the radiation treatment system; [0033] the progress of radiation delivery during a treatment session relative to planned radiation delivery displayed to the operator, who may use this information to decide whether to continue radiation delivery, adjust certain parameters to help radiation delivery conform more closely to the planned radiation fluence and/or dose profile, and/or to pause or cease radiation delivery; the graphics updated in real-time, every 15 minutes or less, or at pre-determined time points or control points during the session - thus, after the display of progress of the radiation delivery/ first stage, based on the user input to continue delivery, to adjust certain parameters, or to pause/ cease, the second stage is displayed).  

Claims 10-12 and 17-19 are system claims similar to the method claims 1-3 and 7-9 above and therefore, rejected for the same reasons.  Owens further teaches a radiotherapy system comprising: a radiotherapy machine in a treatment room having a display; a radiotherapy console display; and a server communicable with the radiotherapy machine and the radiotherapy console display, the server having processor ([0037] radiotherapy system to monitor and track the progress of a radiation delivery session; comprising a controller in communication with the imaging system and the radiation treatment system, and a communication interface; [0039] controller  in communication with a display via communication interface, to project the graphical representations to the operator; [0069] controller (processor) implemented with computing systems including servers).  Fishman further teaches a radiotherapy console display outside the treatment room ([0071] system connected to another computer 212 or use interface for remote operation of the radiotherapy treatment device).

As to dependent Claim 20, Owens, Fishman, and Herron teach all the limitations of claim 10.  Fishman further teaches wherein at least one page of the first graphical user interface displays a graphical indicator associated with a radial path of the radiotherapy machine  ([0068] the video-laser positioning system can also allow for remote control and operation of the treatment arm so that the treatment head can be positioned precisely while the user is remote; the treatment arm can be articulated and positioned to allow the treatment head to apply radiotherapy to a patient - thus, displaying graphical indicator associated with a radial path of the radiotherapy machine).

Claims 4-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Owens in view of Fishman and Herron, further in view of Dempsey (US 2013/0296687 A1).

As to dependent Claim 4, Owens, Fishman, and Herron teach all the limitations of claim 1.  However, Owens and Fishman fail to expressly disclose wherein at least one page of the first graphical user interface comprises a live feed of a patient on a couch of the radiotherapy machine.  However, Fishman discloses a room camera 318 for taking pictures or video of the patient, treatment areas and/or the treatment process ([0086]) and a camera 216 can be included to provide for remote operation or for documentation of treatment ([0068]), which implies that the interface comprises a live feed of a patient.
Alternatively, in the same field of endeavor, Dempsey teaches wherein at least one page of the first graphical user interface comprises a live feed of a patient on a couch of the radiotherapy machine ([0020] videographic display of real-time medical treatment allows visual documentation of the treatment to be shared with a doctor, patient, family member, caretaker, etc.; the viewer will be able to see, via a videographic display, portions of the body that were treated, and the operation of a treatment device acting on those body portions to treat the patient; [0023] fig. 3 illustrates the treatment device operating in conjunction with an imaging device 104 - fig. 3 shows patient on a couch of the radiotherapy machine; [0028] treatment device is a radiation therapy device).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein at least one page of the first graphical user interface comprises a live feed of a patient on a couch of the radiotherapy machine, as suggested in Dempsey into Owens, Fishman, and Herron.  Doing so would be desirable because it would provide visual confirmation or documentation of medical treatments, so as to enable convenient assessment of treatment accuracy (Dempsey [0002]).  

As to dependent Claim 5, Owens, Fishman, Herron, and Dempsey teach all the limitations of claim 4.  Fishman further teaches wherein the live feed is received from one or more cameras positioned on a gantry or the couch ([0068] a camera 216 can be included to provide for remote operation or for documentation of treatment.  See fig. 2 - camera 216).  

As to dependent Claim 6, Owens, Fishman, Herron, and Dempsey teach all the limitations of claim 4.  Fishman further teaches wherein the live feed is received from one or more cameras positioned within the treatment room ([0086] a room camera 318 for taking pictures or video of the patient, treatment areas and/or the treatment process).  

Claims 13-15 are system claims similar to the method claims 4-6 above and therefore, rejected for the same reasons.  

As to dependent Claim 16, Owens, Fishman, Herron, and Dempsey teach all the limitations of claim 13.  Fishman further teaches wherein at least one page of the first graphical user interface displays a graphical indicator associated with the position of the patient relative to the radiotherapy machine ([0068] the video-laser positioning system can also allow for remote control and operation of the treatment arm so that the treatment head can be positioned precisely while the user is remote; the treatment arm can be articulated and positioned to allow the treatment head to apply radiotherapy to a patient).  

Response to Arguments
35 U.S.C. § 112(f): Applicant’s amendments regarding claim 10 has been considered and claim 10 need not be interpreted under 112(f).

Double Patenting: Applicant’s request to hold the double patenting rejections in abeyance pending resolution of other rejections is acknowledged. The double patenting rejection is maintained.

35 U.S.C. §103: In the remarks, Applicant argues that cited references fail to teach the features of " each page corresponding to a stage of a set of stages” and “each stage having one or more tasks to be performed, and the first page corresponds to a first stage of the set of stages, wherein the treatment has a pre-determined progression of a set of stages in which a stage of the set of stages is reached when one or more tasks of a previous stage of the set of stages is satisfied," as recited in amended independent claims 1 and 10. 
Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143